Citation Nr: 0033852	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right leg.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to service connection for allergic rhinitis.  

4.   Entitlement to service connection for tinnitus.  

5.   Entitlement to service connection for a bilateral 
shoulder disorder.
 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from the U.S. Air Force in September 
1997, with more than 20 years of active air service.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The RO subsequently granted service connection for otitis 
externa, inter alia, in a November 1999 rating decision, but 
did not adjudicate the claim of service connection for 
tinnitus.  Therefore, that issue remains for appellate 
review.  

The claims of service connection for left leg varicose veins, 
a psychiatric disorder, diabetes mellitus, and burns and 
warts of the left hand were withdrawn by the veteran in a 
statement dated January 5, 2000.  The RO in the May 1998 
rating decision denied service connection for a bilateral 
shoulder disorder, and the appellant disagreed.  The RO did 
not address this claim in a statement of the case or a 
supplemental statement of the case. 


REMAND

Regarding the claim of service connection for a bilateral 
shoulder disorder, denied in the May 1998 rating decision, 
the appellant filed a notice of disagreement in August 1998.  
The September 1998 statement of the case and the December 
1999 and March 2000 supplemental statements of the case did 
not address this claim.  Where a notice of disagreement has 
been filed without subsequent issuance of a statement of the 
case, a remand is required to cure the procedural defect.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Recently, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminating the well-grounded-claim requirement 
(essentially overturning Morton) and extensively revising 
VA's duty to assist the appellant in these claims.  Because 
the RO has not addressed the merits of the claims, the Board 
cannot do so in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the claims must be remanded for 
readjudication on the merits.  

The case is REMANDED for the following development:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the claim of 
entitlement to service connection for a 
bilateral shoulder disorder.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim and the reasons and bases 
for the denials.  

2.  With respect to the issues remaining 
on appeal, the RO should ensure that the 
record is fully developed prior to 
adjudication.  The RO must ensure that 
this development, including notice to the 
appellant of required 
information/evidence and assistance in 
obtaining outstanding records and 
necessary medical examinations and/or 
opinions, is accomplished in accordance 
with the revised obligations set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  All development attempted should 
be documented in the claims file and all 
applicable records thereby obtained 
should be associated with the claims 
file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again fully 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



